J-A28009-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

ANGEL FELICIANO

                            Appellant                   No. 752 EDA 2014


           Appeal from the Judgment of Sentence December 16, 2013
             In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): MC-51-CR-0039542-2013


BEFORE: GANTMAN, P.J., PANELLA, J., and SHOGAN, J.

MEMORANDUM BY GANTMAN, P.J.:                        FILED DECEMBER 09, 2015

        Appellant, Angel Feliciano, appeals from the judgment of sentence

entered in the Philadelphia County Municipal court, as confirmed by the

Philadelphia County Court of Common Pleas on February 27, 2014, following

the denial of his petition for writ of certiorari from his Municipal court

convictions for possession of a controlled substance and possession of

marijuana.1 We affirm.

        In its opinion, the Court of Common Pleas fully and correctly sets forth

the relevant facts and procedural history of this case.      We add only that

Appellant timely filed a notice of appeal on March 6, 2014.       The Court of

Common Pleas ordered Appellant on May 9, 2014, to file a concise statement
____________________________________________


1
    35 P.S. § 780-113(a)(16), (31), respectively.
J-A28009-15


of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b), and

Appellant timely complied on May 20, 2014. Therefore, we have no reason

to restate them.

      Appellant raises the following issue for our review:

         WAS NOT [APPELLANT] UNLAWFULLY STOPPED AND
         SEIZED IN VIOLATION OF ARTICLE I, SECTION 8 OF THE
         PENNSYLVANIA CONSTITUTION AND THE FOURTH AND
         FOURTEENTH AMENDMENTS TO THE UNITED STATES
         CONSTITUTION AS THE POLICE LACKED REASONABLE
         SUSPICION THAT HE WAS INVOLVED IN CRIMINAL
         ACTIVITY; AND THEREFORE MUST NOT ALL THE FRUITS
         OF THAT UNLAWFUL DETENTION BE SUPPRESSED?

(Appellant’s Brief at 3).

      Appellate review of an order denying a suppression motion implicates

the following principles:

         Our standard of review in addressing a challenge to a trial
         court’s denial of a suppression motion is limited to
         determining whether the factual findings are supported by
         the record and whether the legal conclusions drawn from
         those facts are correct.

            [W]e may consider only the evidence of the
            prosecution and so much of the evidence for the
            defense as remains uncontradicted when read in the
            context of the record as a whole. Where the record
            supports the findings of the suppression court, we
            are bound by those facts and may reverse only if the
            court erred in reaching its legal conclusions based
            upon the facts.

Commonwealth v. Williams, 941 A.2d 14, 26-27 (Pa.Super. 2008) (en

banc) (internal citations and quotation marks omitted).      “It is within the

suppression court’s sole province as factfinder to pass on the credibility of


                                     -2-
J-A28009-15


witnesses and the weight to be given their testimony.” Commonwealth v.

Clemens, 66 A.3d 373, 378 (Pa.Super. 2013) (quoting Commonwealth v.

Gallagher, 896 A.2d 583, 585 (Pa.Super. 2006)).

     The focus of search and seizure law “remains on the delicate balance

of protecting the right of citizens to be free from unreasonable searches and

seizures and protecting the safety of our citizens and police officers by

allowing police to make limited intrusions on citizens while investigating

crime.” Commonwealth v. Moultrie, 870 A.2d 352, 356 (Pa.Super. 2005)

(quoting Commonwealth v. Blair, 860 A.2d 567, 571 (Pa.Super. 2004))

(internal quotation marks omitted).       “[I]n assessing the lawfulness of

citizen/police encounters, a central, threshold issue is whether…the citizen-

subject has been seized.     Instances of police questioning involving no

seizure or detentive aspect (mere or consensual encounters) need not be

supported by any level of suspicion in order to maintain validity.”

Commonwealth v. Strickler, 563 Pa. 47, 57, 757 A.2d 884, 889 (2000).

“A mere encounter is characterized by limited police presence and police

conduct and questions that are not suggestive of coercion. It is only when

such police presence becomes too intrusive, the interaction must be deemed

an investigative detention or seizure.”   Commonwealth v. Hill, 874 A.2d

1214, 1220-21 (Pa.Super. 2005) (quoting Commonwealth v. Reppert,

814 A.2d 1196 (Pa.Super. 2002)) (internal quotation marks omitted).

“Thus, the law recognizes some level of intrusiveness when a mere


                                    -3-
J-A28009-15


encounter occurs.” Id. at 1221.

     Additionally, “[t]he central Fourth Amendment inquiries in consent

cases entail assessment of the constitutional validity of the citizen/police

encounter giving rise to the consent; and, ultimately, the voluntariness of

consent.      Where    the   underlying   encounter   is   found   to   be   lawful,

voluntariness becomes the exclusive focus.”           Moultrie, supra (quoting

Commonwealth v. LaMonte, 859 A.2d 495 (Pa.Super. 2004)) (internal

quotation marks omitted).

           In determining the validity of a given consent, the
           Commonwealth bears the burden of establishing that a
           consent is the product of an essentially free and
           unconstrained choice—not the result of duress or coercion,
           express or implied, or a will overborne—under the totality
           of the circumstances. The standard for measuring the
           scope of a person’s consent is based on an objective
           evaluation of what a reasonable person would have
           understood by the exchange between the officer and the
           person who gave the consent. Such evaluation includes an
           objective examination of the maturity, sophistication and
           mental or emotional state of the defendant…. Gauging the
           scope of a defendant’s consent is an inherent and
           necessary part of the process of determining, on the
           totality of the circumstances presented, whether the
           consent is objectively valid, or instead the product of
           coercion, deceit, or misrepresentation.

Commonwealth v. Smith, 621 Pa. 218, 236, 77 A.3d 562, 573 (2013)

(internal citations and quotation marks omitted). Furthermore,

           [T]here is no requirement that a police officer advise a
           person that he…may refuse consent to be searched.
           Unless the totality of factors indicate[s] that the consent
           was the product of express or implied duress or
           coercion…the mere fact that a police officer did not
           specifically inform an appellant that he…could refuse the

                                      -4-
J-A28009-15


           request will not in and of itself result in a determination
           that the subsequent search was involuntary.

Moultrie, supra at 360 (citing Commonwealth v. Key, 789 A.2d 282, 291

(Pa.Super. 2001)).

         After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Joan A.

Brown, we conclude Appellant’s issue merits no relief. The Court of Common

Pleas’    opinion   comprehensively   discusses   and   properly   disposes   of

Appellant’s question presented. (See Court of Common Pleas Opinion, filed

January 16, 2015, at 5-6) (finding: while dressed in uniform, Officer

McClister initially approached Appellant on concourse of busy train station

because he appeared to be under influence of drugs or alcohol; Officer

McClister did not block Appellant’s path or display any weapons; Officer

McClister asked Appellant if he would mind speaking with Officer McClister,

and Appellant agreed; Officer McClister asked Appellant whether he

possessed any weapons or drugs, and Appellant voluntarily responded that

he had “marijuana blunt”; no indication Appellant was aware of any other

police officers other than Officer McClister, his partner, and his sergeant;

record fails to show Officer McClister’s tone of voice was authoritative or

demanding; Officer McClister’s questions were general and not accusatory;

Appellant’s admission to possession of marijuana escalated interaction from

mere encounter to lawful arrest; court properly denied Appellant’s petition

for writ of certiorari). The record supports the court’s decision; therefore,

                                      -5-
J-A28009-15


we have no reason to disturb it. Accordingly, we affirm on the basis of the

Court of Common Pleas’ opinion.2

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/9/2015




____________________________________________


2
  We observe that the trial court opinion at 4, first full paragraph, begins
with the incorrect standard of review, i.e., the one pertaining to when the
Commonwealth appeals from an order suppressing evidence. That standard
differs from the one applicable to an appeal from an order denying
suppression. The trial court opinion is otherwise accurate.



                                           -6-
                                                                                 Circulated 11/19/2015 02:26 PM




                IN THE COURT OF COMMON PLEAS OF PHILADELPHIA
                FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                            CRirvrrNAL TRIAL DIVISION




 COMMONWEALTH OF PENNSYLVANIA                                COM:MON PLEAS DOCKF.T
                                                           MC-51-CR-0039542-2013
                                                                   .  ..  -·-
                                                                        ._._..     -   "   -···   "   .



                       v.                                  · SUPERIOR COURT
                                                             NO. 752 EDA 2014
ANGEL FELICIANO



                                           OPINION
                                                                                           FILED
                                                                                  JAN 16 2015
By: The Honorable Joan A. Brown
                                                                              CriminalAppealsUnit .
                                                                            FirstJudicia\Districtoi PA
       PROCEDURAL AND FACTUAL HISTORY

       Defendant, Angel Feliciano was tried in the Philadelphia Municipal Court on the charges

of Possession of a Controlled Substance (35 § 780-113 §§ Al6) as well as Possession of

Marijuana (35 § 780-113 §§ A31). On December 16, 20.13, just prior to trial, the defendant

litigated a motion to suppress evidence before Judge J. Scott O'Keefe. That Motion was denied.

The evidence was incorporated into the trial and Mr. Feliciano was found guilty by the Court and

sentenced to twelve (12) months probation on the charges listed.

       A Writ of Certiorari to the Court of Common Pleas was filed on behalf of the appellant

and litigated before this Court on February 27, 2014. After oral argument on the issues presented,

this Court denied the Writ and found no error in the Municipal Court's decision to deny the

Suppression Motion of the appellant.

       At the suppression hearing, on December 16, 2013, Amtrak Officer Sean McClister

testified that he was on duty on October 10, 2013 at approximately 5:45 p.m., when he


                                                1
                                                                            Circulated 11/19/2015 02:26 PM




encountered the appellant at the 30th Street Station Concourse, in Philadelphia. N.T. 12/16/13,

pp. 5-7.

       At that time and place, the officer indicated that he observed Mr. Feliciano walking on

the platform and appeared to be under the influence of either drugs or alcohol at the time. Officer

McClister simply indicated that he asked Mr. Feliciano if he could speak with him. What

happened next is a recapitulation of the sworn testimony:

               By The Commonwealth:

               Q: What did you do when you observed the Defendant?

               By Officer McClister:

               A: I asked him ifl could speak with him.

               By The Commonwealth:

               Q: What did he say?

               By Officer McClister:

               A: Sure.

               By The Commonwealth:

               Q: And what happened, did you speak to him?

               By Officer McClister:

              A: I asked him if he had any weapons, knives, guns, or drugs on his person. At

       that time, he answered me. His speech was slurred. He advised me that was in possession

       of a marijuana blunt.

              By The Commonwealth:

              Q: What did he do after he told you that he had marijuana blunt?

              By Officer McClister:




                                                2
                                                                          Circulated 11/19/2015 02:26 PM




              A: He provided me with that.

              (N.T. 12/16/13, p. 7)

       Cross examination      of Officer McClister continued with defense attorney asking the

       following questions:

              By Mr. Mallon:

              Q: And then your Sargent came up, in uniform as well, to, correct?

              By Officer McClister:

              A: Correct.

              By Mr. Mallon:

              Q: Ok. And at this point, he's not free to leave correct?

              By Officer McClister:

              A: Correct.

               The above highlighted testimony seems to succinctly put into perspective the

       issues raised by the appellant in his Statement Of Errors Complained On Of Appeal. A

       legal discussion follows.




       DISCUSSION

       The appellant complains on appeal that the trial court (O'Keefe, J.) erred an denying

appellant's Motion to Suppress physical evidence and statements, where appellant was subjected

to a detention, arrest, frisk and search without reasonable suspicion or probable cause, where

both the narcotics recovered and the statements made by the appellant were the fruit of that

unlawful action, and where appellant's    statements were additionally the product of custodial

interrogation without the benefit of Miranda warnings. This Court (Brown. J.) erred in denying




                                                3
                                                                            Circulated 11/19/2015 02:26 PM




appellant's Petition for a Writ of Certiorari on the same grounds.




       When the Commonwealth         appeals an order suppressing evidence, this Court must

consider only the evidence of the defendant's witnesses and the evidence of the prosecution that,

when read in the context of the entire record, remains uncontradicted. This Court is bound by the

[suppression] court's findings of fact if they are supported by the record, but we must examine

any legal conclusions drawn from those facts. The Standard of review in addressing a challenge

to a trial court's denial of a suppression motion is whether the factual findings are, in fact,

supported by the record and whether the legal conclusions drawn from those facts are correct;

Commonwealth v. Pickron, 535 Pa. 241, 246, 634 A.2d 1093, 1096 (1993). Since the appellant

did not present any witnesses during the suppression hearing, we look only to the

Commonwealth's evidence. With this standard in mind, we must decide whether the officers'

encounter with Mr. Feliciano constituted a mere encounter, an investigative detention, or a

seizure. Commonwealth v. Ellis, 541 Pa. 285, 293-94, 662 A.2d 1043, 1047-48 (1995). 34, See

also Commonwealth v. Boswell, 554 Pa. 275 (Pa. Supreme 1998)



       The Fourth Amendment of the United States Constitution protects "the right of the people

to be secure in their persons, houses, papers, and effects against unreasonable searches and

seizures...." Article I, § 8 of the Pennsylvania Constitution similarly provides, in part: "The

people shall be secure in their persons, houses, papers and possessions from unreasonable

searches and seizures.... "3 No constitutional provision prohibits police officers from approaching

a citizen in public to make inquiries of them. The United States Supreme Court has stated that

"the Fourth Amendment permits police officers to approach individuals at random in airport




                                                 4
                                                                              Circulated 11/19/2015 02:26 PM




lobbies and other public places to ask them questions and to request consent to search their

luggage, so long as a reasonable person would understand that he or she could refuse to

cooperate." Florida v. Bostick, 501 U.S. 429, 431, 111 S.Ct. 2382, 115 L.Ed.2d 389 (1991).

Consequently, not every encounter is so intrusive so as to trigger constitutional protections.

Terry v. Ohio, 392 U.S. 1, 20, n. 16, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968); In the Interest of

Jermaine, 399 Pa.Super. 503, 582 A.2d 1058 (1990), allocatur denied, 530 Pa. 643, 607 A.2d

253 (1992). It is only when the officer, by means of physical force, or by displaying or asserting

authority, restrains the liberty of the citizen that a "seizure" occurs. Terry, at 20, n. 16, 88 S.Ct.

1868. " 'Any curtailment of a person's liberty by the police must be supported at least by a

reasonable and articulable suspicion that the person seized is engaged in criminal activity.' "

Commonwealth v. Lewis, 535 Pa. 501, 636 A.2d 619 (1994) (quoting Reid v. Georgia, 448 U.S.

438, 100 S.Ct. 2752, 65 L.Ed.2d 890 (1980)).



       Police may engage in a mere encounter absent any suspicion of criminal activity, and the

citizen is not required to stop or to respond. Commonwealth v. Vasquez, 703 A.2d 25, 30

(Pa.Super.1997). If the police action becomes too intrusive, a mere encounter may escalate into

an investigatory stop or a seizure. Commonwealth v. Jackson, 428 Pa.Super, 246, 249, 630 A.2d

1231, 1233 (1993). If the interaction rises to the level of an investigative detention, the police

must possess reasonable suspicion that criminal activity is afoot, and the citizen is subjected to a

stop and a period of detention. Id. Probable cause must support a custodial detention or arrest. Id



       Here, Officer McClister, dressed in uniform approached the appellant on the concourse of

a busy train station. There is no indication that Mr. Feliciano was aware of any other members of




                                                  5
                                                                              Circulated 11/19/2015 02:26 PM




the police force who did not stand with the questioning officers. He did not block the appellant's

path and neither officer displayed any weapons. Furthermore, they did not inform him that they

(the police) were part of any investigation, See Commonwealth v. Martin, 705 A.2d 887, 891

(Pa.Super.1997) ( "A statement by a law enforcement official that a person is suspected of illegal

activity is persuasive evidence that the Fourth Amendment and Article I, Section 8 of the

Pennsylvania Constitution have been implicated."); Jermaine Id., Instead, Officer McClister

asked appellant if he would mind speaking with him. Mr. Feliciano agreed to speak with the

officer. The officer questioned him regarding possession of weapons and drugs, at which time

the appellant stated voluntarily that he was in "possession of a marijuana blunt." There is nothing

in the record to indicate that the tone of voice was authoritative or demanding and the content of

his question was general and not accusatory. See also, Commonwealth v. Hudson, 995 A.2d 1253

(Pa.Super 2010)



        The appellant's admission to possession of contraband converted this mere encounter into

a lawful arrest. Accordingly, this Court properly denied appellant's petition for writ of certiorari

in the interests of justice.


                                              BY THE COURT:




                                                 6